     Case 18-33136-RG         Doc 146    Filed 06/04/20 Entered 06/04/20 15:25:19                Desc Main
                                         Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
30 TWO BRIDGES ROAD                                                          Order Filed on June 4, 2020
SUITE 330                                                                    by Clerk
                                                                             U.S. Bankruptcy Court
FAIRFIELD, NJ 07004-1550                                                     District of New Jersey
973-227-2840

                                                           Case No.: 18-33136 RG
IN RE:
  MICHAEL H. GOLDBERG                                      Hearing Date: 6/3/2020
  IRIS GOLDBERG
                                                           Judge: ROSEMARY GAMBARDELLA


                                                           Debtor is Entitled To Discharge

                    ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




DATED: June 4, 2020
        Case 18-33136-RG           Doc 146     Filed 06/04/20 Entered 06/04/20 15:25:19                 Desc Main
 Debtor(s): MICHAEL H. GOLDBERG                Document Page 2 of 2
            IRIS GOLDBERG
 Case No.: 18-33136 RG
 Caption of Order:     ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 12/3/2019, or as amended at the confirmation hearing
    is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326 with funds
    received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 12/1/2018, the Debtor shall pay the Standing Trustee
        the sum of $100.00 for a period of 36 month(s), which payments shall include commission and expenses of
        the Standing Trustee in accordance with 28 U.S.C. § 586. The unsecured creditors shall receive on a pro rata
        basis, the balance remaining from the payments set forth in this paragraph, after payment of all
        administrative, priority & secured claims (i.e., Pot Plan); and it is further
    ORDERED, that the Debtor must sell property by 7/31/2020 or the case will be dismissed upon certification of
    the Standing Trustee with 14 days notice to debtor(s) and debtor’s attorney. Any non-exempt proceeds from the
    sale shall be contributed to the plan for the benefit of unsecured creditors; and it is further
    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further

     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor, Debtor's attorney and any other party
     filing a Notice of Appearance.
